Citation Nr: 0801767	
Decision Date: 01/16/08    Archive Date: 01/29/08

DOCKET NO.  05-37 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for a lumbar spine 
disability.  

2.  Service connection for a lumbar spine disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel




INTRODUCTION

The veteran had active service from December 1970 to February 
1977.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boise, 
Idaho, that determined that no new and material evidence had 
been submitted to reopen a previously denied claim of service 
connection for a low back disability.

The reopened claim of service connection for a lumbar spine 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an April 1999 Board decision, service connection for a 
low back disability was denied because new and material 
evidence had not been submitted to reopen a previously denied 
claim.  

2.  In August 2000 and August 2004 rating decisions, the RO 
denied service connection for spondylolysis at L4 (lumbar 
spine disability).  The veteran did not appeal those 
decisions and they are now final.

3.  Evidence submitted since the RO's August 2004 rating 
decision, by itself or when considered with previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim of service connection for a lumbar 
spine disability, and therefore raises a reasonable 
possibility of substantiating the claim.





CONCLUSION OF LAW

New and material evidence has been received since the RO's 
August 2004 rating decision which denied service connection 
for a lumbar spine disability and the claim is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Given the favorable nature of the Board's decision on the 
issue of whether new and material evidence has been received 
to reopen the previously denied claim of service connection 
for a lumbar spine disability, there is no prejudice to the 
appellant, regardless of whether VA has satisfied its duties 
of notification and assistance.

The veteran's original claim of service connection for a 
lumbar spine disability was denied by rating decision dated 
March 1979.  The basis for the denial was that current 
examination did not show clinical findings of a back 
disability.  The veteran did not appeal that determination.

In an August 2004 decision, the RO denied service connection 
for a lumbar spine disability.  The basis of the denial was 
that no new and material evidence had been submitted to 
reopen a previously denied claim.  The veteran did not appeal 
that determination.  

In September 2004, the veteran submitted a new claim to 
reopen.  In support of his claim, he submitted additional 
evidence into the record, including a private doctor's 
opinion regarding the etiology of the veteran's current back 
disability.

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a).  When "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means evidence not previously submitted to 
agency decisionmakers.  Material evidence means evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2007).

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be 
considered.  In essence, at the time of the prior denial, the 
RO determined that there was no nexus between the veteran's 
in-service back pain and his current lumbar spine disability.  

Since the prior final decision, evidence has been added to 
the claims file, including a private doctor's opinion that 
establishes the possibility of a relationship between the 
veteran's current back pain and military service.  Thus, the 
additional evidence is new and material and reopening the 
claim is warranted.  


ORDER

New and material evidence sufficient to warrant reopening a 
claim of entitlement to service connection for a lumbar spine 
disability having been submitted, the claim is reopened.







REMAND

Having reopened the claim of service connection for a lumbar 
spine disability, VA now has the duty to notify the appellant 
as to how to substantiate his claim and to assist him in the 
development of the claim.  As such, VA must obtain relevant 
records which could possibly substantiate the claim and 
conduct an appropriate medical inquiry.  See Peters v. Brown, 
6 Vet. App. 540, 542 (1994); 38 U.S.C.A. § 5107(a) (West 
2002).  

The veteran should be afforded additional opportunity to 
obtain and submit any additional relevant medical records 
pertinent to his claim for service connection.  

Historically, the veteran's service medical records reveal 
that he was treated for back pain during service.  More 
specifically, the records indicate that no back disorder was 
evident at the service entrance examination.  In January 1971 
the veteran complained of low back pain and reported that he 
had incurred an earlier back injury, although no date is 
given.  Subsequent x-rays showed a defect in the pars 
interarticularis of L4 on the right side.  In February 1971 
the veteran was assigned a permanent physical profile record 
which limited his duties due to spondylolysis.

In April 1971 the veteran fell down stairs and reported low 
back pain.  A Babinski's test was positive on the right. In 
March 1973 and June 1974 the veteran reported low back pain.  
Service medical examinations in May 1975 and March 1977 note 
a history of low back pain.

The veteran filed his original claim of service connection 
for a back disability shortly after discharge from service.  
At a February 1979 VA examination, the veteran reported a 
history of injury in service.  Examination revealed no 
paravertebral muscle spasm or tenderness in the lumbosacral 
area.  The diagnosis was marked obesity, complaints of low 
back problems, no positive findings.

The Muskogee, Oklahoma RO's March 1979 denial of service 
connection for a back disability acknowledged complaints of 
back problems during service and at the February 1979 
examination; however, service connection was, in essence, 
denied because of the lack of clinical findings during the 
examination.  The veteran was informed of that decision by 
letter dated March 26, 1979.  He did not appeal.  Over the 
years, the veteran has attempted to reopen his claim many 
times, consistently maintaining that he had a current back 
disability which had its onset during service.  

In July 2005, after the veteran received notice of the 
January 2005 rating decision, he submitted a March 2003 
opinion memorandum from a private doctor.  The memorandum 
indicated that the veteran's "records from the Veterans 
Administration" were reviewed in conjunction with the 
opinion; however, it is unclear exactly what records were 
reviewed.  Nevertheless, the doctor opined that that his 
initial onset of back pain was caused by an episode that 
occurred during basic combat training, that he as continued 
having back pain ever since, that that he is somewhat 
disabled by this.  The doctor did not provide any rationale 
for this opinion.

In light of this newly submitted evidence, however, the RO 
afforded the veteran a VA examination in November 2006.  The 
diagnosis was chronic low back pain; degenerative disc 
disease at L4-5 and L5-S1, documented on MRI.  The examiner 
indicated the following:

There is no documentation of disability 
because of treatment that he had in the 
service.  There is an episode obviously 
while in basis (sic) which he did 
experience some  back pain, so that is 
certainly the initial point that he comes 
from.  I don't think there is a 
progressive of his degenerative disc 
disease based on the various reports of 
CT scans dating back from 1999 to 
present.  I do feel that [the veteran] 
could possibly work in a sedentary 
capacity.  He does not seem to be so 
inclined and is getting Federal 
disability assistance.

Based on the examiner's statement, it appears that the 
veteran may be in receipt of Social Security Disability 
benefits.  There is no indication that any attempt has been 
made to obtain records from the Social Security 
Administration (SSA) showing the disability award or the 
medical evidence on which the SSA relied.  This information 
could possibly shed some light as to the date of onset of the 
veteran's symptoms.  These records, to the extent available, 
should be obtained and associated with the claims file.  Once 
VA is put on notice that the veteran is in receipt of such 
benefits, VA has a duty to assist the claimant by obtaining 
these records.  Woods v. Gober, 14 Vet. App. 214, 221-22 
(2000) citing Baker v. West, 11 Vet. App. 163, 169 (1998).

In addition, the veteran argues that the opinion provided by 
the November 2006 VA examiner was illogical, and didn't 
specifically answer the question posed by the RO.  The 
veteran has requested a new exam to adequately address his 
contentions regarding a nexus between the documented in-
service back pain and his current disability.  Given the 
November 2006 examiner's response, or lack thereof, to the 
RO's query as to the likely etiology of the veteran's current 
back disability, the Board agrees that the veteran should be 
afforded a new VA examination, particularly given the 
documented in-service treatment for back pain.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security 
Administration and request all pertinent 
documentation pertaining to any claim of 
Social Security by the veteran including 
any medical records that Social Security 
has regarding the veteran.  These records 
should be associated with the claims 
file.  If no such records are available, 
a negative response should be obtained 
from SSA.

2.  Obtain and associate with the claims 
file all available recent VA and/or 
private medical records concerning 
treatment received by the veteran for his 
back, not already associated with the 
claims file.  

3.  Schedule the veteran for a VA 
examination to determine the current 
nature and likely etiology of the 
veteran's low back disability.  The 
claims folder must be made available to 
and reviewed by the examiner in 
conjunction with the requested study.  
The examiner in this regard should elicit 
from the veteran and record a full 
clinical history referable to the claimed 
low back disability.  The examiner should 
first identify what, if any such 
disabilities of the lumbar spine exist, 
and if so, should provide an opinion, 
with adequate rationale, as to whether it 
is at least as likely as not (a 50 
percent or greater probability) that any 
current lumbar spine disability had its 
onset during service, based on all of the 
pertinent VA and private medical evidence 
in the claims file.  In particular, the 
examiner should consider the service 
medical records and VA records, as well 
as any additional pertinent medical 
evidence that is obtained and associated 
with the claims file subsequent to this 
remand.  If the examiner determines that 
the veteran's has a lumbar spine 
disability that is not related to the 
incidents noted in the service medical 
records, he/she should provide an opinion 
as to the likely etiology.  All findings 
must be reported in detail and all 
indicated testing must be accomplished.  

4.  Following completion of the 
development requested, readjudicate the 
veteran's claims.  If any benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided with 
a supplemental statement of the case 
(SSOC), and an appropriate period of time 
allowed for response.  


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).





______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


